UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 15, 2010 GREENMAN TECHNOLOGIES, INC. (Exact name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-13776 71-0724248 (Commission File Number) (I.R.S. Employer Identification Number) 12498 Wyoming Ave So. Savage, Minnesota55378 (Address of Principal Executive Offices, including Zip Code) (781) 224-2411 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On April 15, 2010, GreenMan Technologies, Inc. (the “Company”) issued a press release announcing that it has made an investor presentation available on the Company’s website, www.greenmanbiz.com. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. Neither the press release nor such investor presentation shall be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release of GreenMan Technologies, Inc. dated April 15, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREENMAN TECHNOLOGIES, INC. By:/s/Charles E. Coppa Charles E. Coppa Chief Financial Officer Date:April 15, 2010 3 EXHIBIT INDEX Exhibit No. Description Press Release of GreenMan Technologies, Inc. dated April 15, 2010. 4
